Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                          Illinois Official Reports                          Reason: I attest to
                                                                             the accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2019.02.04
                                                                             13:11:23 -06'00'



                           People v. Young, 2018 IL 122598




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               NELSON YOUNG, Appellant.



Docket No.           122598



Filed                September 20, 2018



Decision Under       Appeal from the Appellate Court for the Fourth District; heard in that
Review               court on appeal from the Circuit Court of Morgan County, the Hon.
                     David R. Cherry, Judge, presiding.



Judgment             Appellate court judgment affirmed in part and vacated in part.
                     Cause remanded with directions.


Counsel on           James E. Chadd, State Appellate Defender, Jacqueline L. Bullard,
Appeal               Deputy Defender, and Jason B. Jordan, Assistant Appellate Defender,
                     of the Office of the State Appellate Defender, of Springfield, for
                     appellant.

                     Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
                     Solicitor General, and Michael M. Glick and Daniel B. Lewin,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.
     Justices                  JUSTICE NEVILLE delivered the judgment of the court, with
                               opinion.
                               Chief Justice Karmeier and Justices Thomas, Kilbride, Garman,
                               Burke, and Theis concurred in the judgment and opinion.



                                                 OPINION

¶1         Defendant, Nelson Young, was convicted of first degree murder (720 ILCS 5/9-1(a)(2)
       (West 2004)). The circuit court of Morgan County sentenced him to serve a term of 40 years in
       prison, with 215 days of presentence custody credit, and also imposed certain fines and fees.
       Defendant subsequently filed a successive postconviction petition, which was dismissed on the
       State’s motion. On appeal, defendant argued, inter alia, that the circuit court erred in failing to
       award him the correct amount of presentence custody credit as required by statute.
¶2         The appellate court declined to address defendant’s claim for additional presentence
       custody credit. 2017 IL App (4th) 150575-U. This court allowed defendant’s petition for leave
       to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2017).

¶3                                          I. BACKGROUND
¶4         In July 2005, defendant was charged with first degree murder (720 ILCS 5/9-1(a)(2) (West
       2004)) for the stabbing death of his girlfriend, Eva Marie Davis. After undergoing a fitness
       examination, defendant was found unfit to stand trial in December 2005. He was temporarily
       transferred to the Department of Human Services for treatment and, following a second fitness
       hearing, was found fit for trial in March 2006. Defendant was tried and convicted by a jury, and
       the circuit court sentenced him to serve 40 years in prison, with 215 days of presentence
       custody credit. The court also ordered him to pay court costs and a DNA analysis fee.
       Sometime thereafter, the clerk of the circuit court recorded additional fines against defendant
       that had not been imposed by the circuit court as part of his sentence.
¶5         On direct appeal, defendant argued that the circuit court erred in admitting other-crimes
       evidence. The appellate court rejected that claim and affirmed his conviction and sentence.
       People v. Young, 381 Ill. App. 3d 595 (2008).
¶6         In April 2009, defendant, pro se, filed a petition for postconviction relief under the
       Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2008)), asserting that his trial
       counsel was ineffective based on his counsel’s trial strategy, including decisions regarding the
       presentation of or objection to evidence and the failure to pursue defenses other than accident.
       The circuit court dismissed the petition as frivolous and patently without merit. See id.
       § 122-2.1(a)(2). That judgment was affirmed on appeal. People v. Young, No. 4-09-0486
       (2011) (unpublished order under Illinois Supreme Court Rule 23).
¶7         In October 2014, defendant pro se filed a petition seeking postjudgment relief under
       section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2014)). In that
       petition, defendant alleged that his trial counsel was ineffective for failing to advise the circuit
       court of certain facts showing that he was unfit to stand trial. Defendant further asserted that
       his right to due process had been violated because he was unfit at the time of trial. As relief,


                                                    -2-
       defendant requested the court to order a psychological evaluation to determine whether he was
       fit at the time of trial.
¶8          The circuit court recharacterized the petition as a successive postconviction petition and
       advanced it to second-stage proceedings.1 The court ultimately granted the State’s motion to
       dismiss. Defendant sought reconsideration, contending, inter alia, that the circuit court erred
       by recharacterizing his petition as a successive postconviction petition without notifying him.
       In addition, defendant requested that the court vacate the dismissal and appoint counsel to
       represent him at the second-stage proceedings. The circuit court denied defendant’s request for
       reconsideration.
¶9          On appeal, defendant raised three issues. First, he argued that the circuit court erred by
       recharacterizing his petition for relief from judgment as a successive postconviction petition
       without first admonishing him in accordance with People v. Pearson, 216 Ill. 2d 58 (2005).
       Second, he requested that the appellate court vacate certain fines recorded against him by the
       circuit clerk because they had not been imposed by the court as part of his sentence. Third,
       defendant asserted that the circuit court erred in calculating the amount of presentence custody
       credit to which he was entitled under section 5-4.5-100 of the Unified Code of Corrections
       (730 ILCS 5/5-4.5-100 (West 2014)). With regard to this contention, defendant requested that
       the appellate court grant him 183 days of additional credit based on the amount of time he was
       held in custody prior to the imposition of his sentence.
¶ 10        The appellate court agreed with defendant on the first two issues. Accordingly, the
       appellate court vacated the dismissal of his successive postconviction petition and remanded
       the case for proper admonishments in compliance with Pearson. 2017 IL App (4th) 150575-U,
       ¶¶ 34-38. The appellate court also vacated three fines that were recorded against defendant by
       the circuit clerk but were not included as part of the circuit court’s judgment. Id. ¶ 46. With
       regard to defendant’s request for additional presentence custody credit, the appellate court
       concluded that it lacked jurisdiction to consider the issue because it determined that such a
       claim cannot be raised for the first time on appeal from postconviction proceedings. As a
       result, the appellate court declined to address the merits of defendant’s claim. Id. ¶¶ 42-44.
¶ 11        Defendant appeals to this court. Additional pertinent facts will be discussed in the context
       of the issues raised on appeal.

¶ 12                                           II. ANALYSIS
¶ 13       The central issue in this appeal is whether defendant’s claim for presentence custody credit
       under section 5-4.5-100 of the Unified Code of Corrections (730 ILCS 5/5-4.5-100 (West
       2014)) is procedurally defaulted because it was asserted for the first time on appeal from
       postconviction proceedings. The determination of whether a claim is procedurally barred
       presents a question of law subject to de novo review. People v. Thompson, 2015 IL 118151,
       ¶ 25. In addition, our resolution of this issue requires statutory construction, which also
       presents a question of law that we review de novo. See People v. Manning, 2018 IL 122081,
       ¶ 16.


           1
           Although the petition was advanced to second-stage proceedings, the circuit court did not appoint
       counsel to represent defendant.

                                                     -3-
¶ 14        As an initial matter, we address the appellate court’s assessment of its jurisdiction to
       address defendant’s claim for presentence custody credit. See Thompson, 2015 IL 118151,
       ¶ 26 (noting that a court of review has an independent duty to consider jurisdiction). The
       appellate court refused to consider the custody-credit claim, stating that it “lack[ed]
       jurisdiction” to do so. 2017 IL App (4th) 150575-U, ¶ 43. That determination was mistaken.
       The appellate court obtained jurisdiction in this matter when defendant timely filed a notice of
       appeal from the dismissal of his successive postconviction petition. See Thompson, 2015 IL
118151, ¶ 26. Although the appellate court’s statement regarding its jurisdiction was
       inaccurate, the court ultimately determined that defendant’s request for presentence custody
       credit was not properly presented because such a claim could not be raised for the first time on
       appeal from postconviction proceedings. 2017 IL App (4th) 150575-U, ¶ 44. We, therefore,
       address the parties’ arguments as to the propriety of that conclusion.
¶ 15        Defendant argues that the appellate court erred in refusing to grant him an additional 183
       days of presentence custody credit based on his failure to assert that claim in prior proceedings.
       The State responds that the appellate court properly declined to address the sentence-credit
       claim because it had been forfeited.2
¶ 16        The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2014)) provides a
       remedy to criminal defendants who claim that substantial violations of their federal or state
       constitutional rights occurred in the prosecutions that resulted in their convictions. A
       postconviction proceeding is a collateral attack, not an appeal seeking review of the judgment.
       The purpose of a postconviction action is to permit inquiry into constitutional issues involved
       in the original trial that have not been, and could not have been, adjudicated previously upon
       direct review. Issues that were raised and decided on direct review are barred by the doctrine of
       res judicata, and issues that could have been presented on direct review, but were not, are
       procedurally defaulted. People v. Taylor, 237 Ill. 2d 356, 371-72 (2010). Also, any claim that
       is not included in the original or an amended petition is forfeited. 725 ILCS 5/122-3 (West
       2014); People v. Pendleton, 223 Ill. 2d 458, 475 (2006); People v. Jones, 211 Ill. 2d 140,
       144-45 (2004). However, a forfeited claim may be raised in a successive postconviction
       petition if the defendant can satisfy the cause-and-prejudice test. 725 ILCS 5/122-1(f) (West
       2014); Pendleton, 223 Ill. 2d at 476; Jones, 211 Ill. 2d at 148-49.
¶ 17        In this case, it is uncontroverted that defendant’s claim for additional presentence custody
       credit under section 5-4.5-100 has been forfeited. Defendant did not object to the
       presentence-credit calculation at the time of sentencing, in his initial posttrial motion, in his
       amended posttrial motion, or in the motion seeking a reduction of his sentence. The issue was
       not raised on direct appeal as plain error or as the basis for a claim of ineffective assistance of
       trial counsel, nor was it presented in a timely filed section 2-1401 petition. Defendant’s initial
       postconviction petition did not assert the claim or allege that appellate counsel was ineffective

           2
             Throughout its brief, the State refers to defendant’s petition as seeking relief under section 2-1401,
       as it was labeled and initially presented in the circuit court. However, the appellate court concluded that
       the trial court had recharacterized that document as a successive postconviction petition and remanded
       for the necessary Pearson admonishments, which would not be required or appropriate for a section
       2-1401 petition. The State has not argued that the appellate court erred in its recharacterization
       determination or that the remand was improper. Accordingly, we address the issues presented here
       under the law governing postconviction proceedings.

                                                        -4-
       for failing to present it on direct appeal. Finally, defendant did not include the claim in his
       successive petition, which is the subject of this appeal.
¶ 18       Defendant does not dispute that his custody-credit claim could have been raised in those
       proceedings. He argues, however, that his failure to assert the claim earlier is of no moment
       because a claim for presentence custody credit is immune to the rules of procedural default. In
       particular, defendant claims that the applicable statutory language and relevant Illinois
       jurisprudence permits the assertion of his claim on appeal from the dismissal of his successive
       postconviction petition.
¶ 19       In addressing defendant’s argument, we must construe the language codified in the
       presentence custody credit statute (730 ILCS 5/5-4.5-100 (West 2014). The primary objective
       in construing a statute is to ascertain and give effect to the intent of the legislature. The most
       reliable indicator of legislative intent is the language of the statute, given its plain and ordinary
       meaning. A court must view the statute as a whole, construing words and phrases in light of
       other relevant statutory provisions and not in isolation. Each word, clause, and sentence of a
       statute must be given a reasonable meaning, if possible, and should not be rendered
       superfluous. In general, courts will not depart from the statute’s plain language by reading into
       it exceptions, limitations, or conditions the legislature did not express. People v. Casas, 2017
IL 120797, ¶ 18.
¶ 20       Section 5-4.5-100(b) of the Unified Code of Corrections provides, in pertinent part, as
       follows:
                “the offender shall be given credit on the determinate sentence or maximum term and
                the minimum period of imprisonment for the number of days spent in custody as a
                result of the offense for which the sentence was imposed. *** The trial court may give
                credit to the defendant for the number of days spent confined for psychiatric or
                substance abuse treatment prior to judgment, if the court finds that the detention or
                confinement was custodial.” 730 ILCS 5/5-4.5-100(b) (West 2014).3
¶ 21       Defendant argues that, because section 5-4.5-100 provides that the grant of credit is
       mandatory and does not include any limitation restricting when credit requests may be
       asserted, claims for sentence credit under that provision are not subject to forfeiture. According
       to defendant, claims for presentence custody credit must be treated in the same manner as
       claims for per diem monetary credit under section 110-14 of the Code of Criminal Procedure
       of 1963 (725 ILCS 5/110-14 (West 2014)). In support of this argument, defendant relies on
       People v. Woodard, 175 Ill. 2d 435 (1997), and People v. Caballero, 228 Ill. 2d 79 (2008).
¶ 22       Both Woodard and Caballero addressed the viability of claims for per diem monetary
       credit that were raised for the first time on appeal. Woodard did so in the context of a direct
       appeal (Woodard, 175 Ill. 2d at 438), and Caballero did so in the context of an appeal from
       postconviction proceedings (Caballero, 228 Ill. 2d at 81). In resolving each case, the court
       examined the language of section 110-14. Id. at 83; Woodard, 175 Ill. 2d at 440, 444. The
       per diem monetary credit statute provides, in pertinent part, that a person incarcerated on a

           3
            At the time defendant was sentenced in 2006, presentence custody credit was governed by section
       5-8-7 of the Unified Code of Corrections (730 ILCS 5/5-8-7(b) (West 2006)). That section was
       repealed in 2009 and replaced by section 5-4.5-100. No relevant changes were made to the language or
       substance of the provisions.

                                                     -5-
       bailable offense “shall be allowed a credit of $5 for each day so incarcerated upon application
       of the defendant.” 725 ILCS 5/110-14(a) (West 2016).
¶ 23        In Woodard, the court noted that the right to monetary credit is mandatory and shall be
       granted “upon application” for it. Woodard, 175 Ill. 2d at 444. In addition, the court also noted
       that the statute imposes no limitation restricting the time frame during which the application
       must be made. Id. The Woodard court held that, under the plain language of section 110-14,
       “the statutory right to a per diem credit is conferred in mandatory terms while being subject to
       a defendant’s application. As such, the ‘normal rules’ of waiver do not apply [citation], and the
       right is cognizable on appeal as a matter of course subject to a defendant’s application for it.”
       Id. at 457. Lastly, after concluding that the statutory language permitted the defendant to
       initially request per diem credit on appeal, the court observed that “the mandatory credit in
       section 5-8-7(b) *** has been treated similarly” by the appellate court. Id.
¶ 24        In Caballero, the court initially found that a claim for the per diem monetary credit under
       section 110-14 is a statutory right that is not cognizable under the Act. Caballero, 228 Ill. 2d at
       87. The court went on to explain that the defendant’s credit request did not allege a violation of
       a constitutional right but was, instead, merely an application for a different type of statutory
       relief. Id. at 87-88. The court also noted that section 110-14 lacked a specified time frame or
       procedural stage for a defendant to make such an application and that the grant of such credit
       was a “ ‘ “simple ministerial act” ’ ” that would promote judicial economy by precluding
       further proceedings on that matter. Id. (quoting Woodard, 175 Ill. 2d at 456, quoting People v.
       Scott, 277 Ill. App. 3d 565, 566 (1996)). The court then held that “if, as in this case, the basis
       for granting the application of the defendant is clear and available from the record, the
       appellate court may, in the ‘interests of an orderly administration of justice,’ grant the relief
       requested.” Id. at 88. The Caballero court also acknowledged Woodard’s general observation
       that the appellate court had treated presentence custody credit and monetary per diem credit
       similarly. Id. at 84 (citing Woodard, 175 Ill. 2d at 457).
¶ 25        In asserting that his custody-credit claim is not subject to procedural default, defendant
       points out that in cases decided after Caballero the appellate court has not been consistent in
       granting claims for presentence custody credit under section 5-4.5-100 that are raised for the
       first time on appeal. See People v. Truesdell, 2017 IL App (3d) 150383, ¶ 19 (granting credit
       on appeal from postconviction proceedings); People v. Ross, 2015 IL App (3d) 130077,
       ¶¶ 22-23 (same); People v. Purcell, 2013 IL App (2d) 110810, ¶¶ 8-9, 18 (same); People v.
       Harper, 387 Ill. App. 3d 240, 244 (2008) (same). But see 2017 IL App (4th) 150575-U, ¶ 44
       (refusing to grant credit); People v. Morrison, 2016 IL App (4th) 140712, ¶ 19-21 (same);
       People v. Nelson, 2016 IL App (4th) 140168, ¶ 39 (same). Defendant asserts that this
       divergence in our appellate court must be resolved in favor of allowing such claims to be
       presented in the appellate court even where they were not raised in prior proceedings.
       According to defendant, all of the factors that animated the decisions in Caballero and
       Woodard are present in this case and, therefore, the same result should obtain here. We do not
       agree.
¶ 26        In both Caballero and Woodard, the conclusion that a per diem credit claim could be
       asserted for the first time on appeal was specifically predicated on the fact that section 110-14
       provided that the mandatory per diem credit is to be granted “upon application of the
       defendant” without any specified time limitation for that application. Caballero, 228 Ill. 2d at


                                                    -6-
       83, 87-88; Woodard, 175 Ill. 2d at 444, 457. In contrast, section 5-4.5-100 does not provide
       that presentence custody credit is to be granted “upon application of the defendant,” nor does it
       contain any other language indicating that the normal rules of procedural default do not apply
       to claims for such credit. See 730 ILCS 5/5-4.5-100 (West 2014). Defendant argues against
       placing too much emphasis on the “upon application” phrase and stresses that it was just one of
       several reasons underlying the decisions in Caballero and Woodard. This argument is
       unpersuasive. A careful reading of those cases reveals that the “upon application” language
       was pivotal to this court’s reasoning. In fact, it was the lynchpin of the analysis because it
       demonstrated the legislature’s intent to permit a request for per diem credit in the appellate
       court, even where the issue has not been properly preserved for review. As this court has
       recognized, the inclusion of that statutory language was a specific and exceptional
       circumstance justifying a departure from our usual rules of procedural default. See People v.
       Lewis, 234 Ill. 2d 32, 42 (2009) (distinguishing the statutory basis for the decision in
       Woodard). Moreover, the general observation in Caballero and Woodard that our appellate
       court has treated the two types of sentence credit similarly does not detract from this
       conclusion. See Caballero, 228 Ill. 2d at 84; Woodard, 175 Ill. 2d at 457. Neither Caballero
       nor Woodard examined the provision governing presentence custody credit or specifically
       addressed whether that language could be construed to require that procedural default be
       excused. Because section 5-4.5-100 does not contain language demonstrating a legislative
       intent that claims for presentence custody credit are not subject to forfeiture, the reasoning
       employed in Caballero and Woodard does not apply.
¶ 27        Defendant urges that to treat claims for presentence custody credit differently from
       per diem credit claims is unduly harsh because the entitlement to credit that will reduce the
       amount of time a prisoner is confined involves significant liberty interests—concerns that are
       not at issue in claims for monetary credit against fines. We acknowledge the logic underlying
       defendant’s contention. However, our decision is grounded in the plain language of section
       5-4.5-100 and the fact that the legislature has not included the “upon application” language that
       was deliberately included in the provision governing per diem monetary credit. See People v.
       Williams, 239 Ill. 2d 503, 510 (2011) (rejecting the argument that section 5-4.5-100 must be
       construed in the same manner as section 110-14, which is part of an entirely separate code).
¶ 28        We next address defendant’s argument that Illinois Supreme Court Rule 615(b) (eff. Jan. 1,
       1967) permitted the appellate court to grant his claim for presentence custody credit despite the
       fact that it was raised for the first time on appeal from postconviction proceedings. See, e.g.,
       People v. Andrews, 365 Ill. App. 3d 696, 699 (2006). Rule 615(b)(1) provides that a court of
       review may “modify the judgment or order from which the appeal is taken,” as limited by
       subsection (b)(4), which permits a reviewing court to “reduce the punishment imposed by the
       trial court.” Ill. S. Ct. R. 615(b)(1), (4) (eff. Jan. 1, 1967). However, the grant of authority to
       modify a judgment of the circuit court cannot be isolated from the limitation that immediately
       follows—that modification must affect the judgment from which the appeal is taken. The
       judgment at issue in this case is not the sentencing order entered by the circuit court in 2006.
       Rather, the challenged judgment is the dismissal of defendant’s successive postconviction
       petition, which did not assert any claim based on the miscalculation of presentence custody
       credit. This court has previously explained that, because the appellate court does not possess
       supervisory authority (see Ill. Const. 1970, art. VI, § 16 (“General administrative and
       supervisory authority over all courts is vested in the Supreme Court ***.”)), it cannot address

                                                    -7-
       postconviction claims that are not raised in the initial petition. People v. Jones, 213 Ill. 2d 498,
       507 (2004). The same rule applies to a successive postconviction petition. The authority
       granted by Rule 615(b) presumes that the issue underlying the requested relief is properly
       before the reviewing court. That circumstance does not exist in cases where a statutory claim
       for presentence custody credit is presented for the first time on appeal from the dismissal of
       either an initial or a successive postconviction petition that did not assert the claim. Id.
¶ 29        Defendant also argues that the appellate court should have addressed his statutory claim for
       presentence custody credit as a motion to correct the mittimus. See, e.g., People v. Brown, 371
Ill. App. 3d 972, 986 (2007); People v. Wren, 223 Ill. App. 3d 722, 731 (1992). This argument
       is misguided. As this court has recognized, although a circuit court may not modify its
       judgment after it has lost jurisdiction over a case, it may correct the mittimus so that it
       accurately reflects the judgment that was entered. People v. Latona, 184 Ill. 2d 260, 278
       (1998). Also, the correction of a mittimus can be accomplished at any time. Id. This authority
       extends to the appellate court by virtue of Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1,
       1994), which permits a reviewing court to enter any order that ought to have been made.
       However, the appellate court is authorized to order correction of a mittimus only where it is
       inconsistent with the judgment entered by the circuit court.
¶ 30        That is not the circumstance presented here. Defendant does not, and cannot, assert that the
       mittimus is inaccurate in this case because the judgment entered by the circuit court granted
       him 215 days of presentence custody credit. The relief defendant seeks is not correction of the
       mittimus but, rather, amendment of the sentencing judgment to reflect the correct calculation
       of the amount of presentence custody credit to which he is entitled. See 735 ILCS 5/2-1801(a)
       (West 2014) (providing that a copy of the circuit court’s judgment constitutes the mittimus).
       That is not something that can be accomplished by the appellate court on appeal from the
       dismissal of a successive postconviction petition that did not raise the claim.
¶ 31        As set forth above, we find no recognized exception that applies in this case to excuse the
       procedural default of the custody-credit claim. Consequently, the appellate court properly
       refused to grant the credit requested by defendant for the first time in his appeal from the
       dismissal of his postconviction petition. To the extent that the appellate court’s decisions in
       Andrews, Brown, and Wren hold to the contrary, they are hereby overruled.
¶ 32        Defendant has argued, in the alternative, that this court should announce a new rule in this
       opinion to allow a defendant to seek correction of a miscalculation of presentence custody
       credit at any time and at any stage of proceedings. We decline defendant’s request. The
       assertion of an error in sentencing credit is best resolved in the circuit court, where any factual
       disputes as to the proper amount of credit can be adjudicated. Moreover, in People ex rel.
       Berlin v. Bakalis, 2018 IL 122435, ¶ 27, this court recently referred this matter to our rules
       committee. The proposal referred to the rules committee in Bakalis encompasses defendant’s
       request to the extent that, if adopted, it will provide a mechanism that would enable defendants
       to obtain a corrected calculation of presentence custody credit in the circuit court.
¶ 33        As a second alternative argument, defendant requests that we exercise our supervisory
       authority to grant him the additional 183 days of presentence custody credit. The State does not
       oppose the request that we exercise our supervisory authority but asserts that granting the
       additional credit outright is inappropriate in this case. The State points out that an award of
       credit for time spent confined for psychiatric treatment prior to judgment is discretionary and


                                                    -8-
       may be granted if the circuit court finds that the detention or confinement was custodial. 730
       ILCS 5/5-4.5-100 (West 2014). As a consequence, the State contends that this case should be
       remanded to the circuit court for a determination of the correct amount of credit to which
       defendant is entitled. We agree that this is a question best answered by the circuit court.
¶ 34       Accordingly, in the exercise of our supervisory authority (Ill. Const. 1970, art. VI, § 16),
       we order the circuit court to address defendant’s claim on remand and determine the amount of
       additional presentence custody credit to which he is entitled. In addition, we order the circuit
       court to appoint counsel to represent defendant at the proceedings on remand.
¶ 35       Finally, we address defendant’s citation of our recent decision in People v. Vara, 2018 IL
121823, as it relates to the appellate court’s judgment in this case. In Vara, we held that the
       appellate court lacks jurisdiction to consider a challenge directed at fines recorded by the
       circuit clerk that were not included in the sentence. Id. ¶¶ 13-23, 30. As explained in Vara,
       although the recording of fines not imposed by the court is invalid, the clerk’s action is not
       subject to direct review because the appellate court is vested with jurisdiction to review only
       final judgments entered by the circuit court. Id. ¶¶ 23, 30.
¶ 36       In appealing the dismissal of his successive postconviction petition, defendant requested
       the vacatur of three fines recorded against him by the circuit clerk: the $50 court-finance
       assessment, the $10 medical-costs assessment, and the $25 violent-crime-victims-assistance
       assessment. 2017 IL App (4th) 150575-U, ¶ 46. The State conceded the invalidity of those
       assessments, and the appellate court ordered that they be vacated by the circuit court. Id. In
       accordance with our decision in Vara, we hold that the appellate court did not have jurisdiction
       to address defendant’s challenge of the invalid assessments. Accordingly, we vacate the
       portion of the appellate court’s judgment directing that the assessments be vacated by the
       circuit court.

¶ 37                                      III. CONCLUSION
¶ 38      For the foregoing reasons, the judgment of the appellate court is affirmed in part and
       vacated in part, and the cause is remanded to the circuit court for further proceedings as
       ordered by the appellate court and consistent with the views expressed herein.

¶ 39      Appellate court judgment affirmed in part and vacated in part.
¶ 40      Cause remanded with directions.




                                                  -9-